Title: Isaac Smith Sr. to John Adams, 26 February 1780
From: Smith, Isaac Sr.
To: Adams, John



Boston February the 26th. 1780

Last Evening we had an Account from Newbury that a Vessell was Arrived there from Bilbao, but haveing stopt att Coronia, brings the Agreeable news of your having Arrived att that port after a very short passuage.
I sent word to day to Mrs. Adams, and iff any letters should come to hand from Newbury, shall forward them. But as yet no letters are come, Occasiond by the badness of the roads. I sent word to Mrs. Adams of this Conveyance but as I am just told the Vessell will sail sooner than was expected that am Affraid she wont get her letters down in Season.—Capt. Sampson is Arrived att Plymouth after a passuage of 90. odd days. There were two letters for you which I sent Mrs. Adams.—We have nothing very new from the south Ward. You have heard of the great forse gone from York to Georgia. We have had a Vessell arrived here that came a thaught of One of the fleet, which was in distress, haveing carried away three Masts and lost all there horses being 25, and they suppose that every horse in the fleet was lost which they say was Twelve hundred and upwards, which will be a great damage to them and itts probable many of the fleet have suffered greatly as they had two very severe stormes after they left York.—I suppose you may be wanting to here how Constitution work goes on, which is but very slowly. They have been seting two Months. One third of the time disputing whether itt would be best to proceed on Account of there being so few Members, there not being but about 50 for sometime, and the Most that has been to this day is not One hundred. They have Agreed to have a govenor, Lt. Govr., a Senate and a privey Councel, but the Country Gentlemen dont choose that the Govr. should have much power, but finally agreed that he should have a revisal of all Acts, and is to give his reasons iff he dont Approve of them, and after being disapproved iff two thirds of both houses Agrees then itt shall pass and be enacted.
I hope itt will be finally finisht so as to take place, and will iff the Country party dont hinder itt, as many of them seem to be Affraid of every thing that has the Apperance of power or dignity Assentiall to a governor or goverment.—We have had One of the severest Winters for many years, not so much snow since the Year 1713. Our harbour has been shut up for a long time till within these few days. Your daughter was with us the Other day, who came on the Ice all the way, and people have come from farr below. I forward this to the care of Mr. John Hodshon Merchant in Amsterdam. This Vessell is to return here Again, & are Sr. Yr. hume. Servt.,

Isaac Smith

 

28th

PS I have to day received some letters by the Vessell from Coronia, but none as yet come to hand for Mrs. Adams iff any, but two from Allen to his brother.
Mrs. Adams has not sent any letter to go by this Conveyance, nor Mrs. Dana to whom I sent word of the Conveyance.
The Convention have Voted to Choose represantatives in the Old way and that all incorporated Towns that have heitherto sent Members should still have the liberty, but for the futer, no new Town to send One unless there be 150 Voters in the Town.
I forward you a peice of a News paper.
